20 So.3d 988 (2009)
J.J., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-31.
District Court of Appeal of Florida, Third District.
October 21, 2009.
Carlos J. Martinez, Public Defender, and Howard K. Blumberg, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Nicholas Merlin, Assistant Attorney General, for appellee.
Before GERSTEN, SUAREZ, and LAGOA, JJ.
PER CURIAM.
Affirmed. See State v. DiGuilio, 491 So.2d 1129, 1135 (Fla.1986); Tillman v. State, 471 So.2d 32, 35 (Fla.1985).